Riddick, J., (after stating the facts.) We think that the evidence was sufficient to support the verdict. Without discussing that point, we pass to the question whether the court properly admitted testimony tending to show that the appellant failed to post notice of the animal killed. If the failure to post such a notice was a question at issue in the case, the evidence was proper; otherwise, not. “Of all the rules of evidence,” says Mr. Best, “the most universal and the most obvious is this — that the evidence adduced should be alike directed and confined to the matters which are in dispute, or which form the subject of- investigation. The theoretical propriety of this rule,” he adds, “never can be matter of doubt, whatever difficulties may arise in its application.” Chamberlayne’s Best on E}v. sec. 251. There was no written pleading filed by appellant, and we must, to determine the facts in dispute, look to the statement filed by plaintiff. As a rule, no formal pleadings are required in actions before, justices of the peace; but the plaintiff, in obedience to the statute, filed “a short written statement of the facts” on which his action was founded. In this statement there is no reference to a failure to post a notice of the animal killed. No such fact is alleged, and it was therefore not in issue. No such question was under investigation, and the testimony was irrelevant and improper, and should not have been admitted over the objection of the appellant. The introduction of this evidence, and the charge of the court in reference thereto, caused the jury to assess-double damages against the appellant. The judgment will therefore be reversed, and the cause remanded for a new trial, unless the appellee shall within thirty days-enter a remittitur of eighteen dollars, under the rule in. such cases.